Case: 1:19-cv-01949-PAB Doc #: 10 Filed: 10/04/19 1 of 4. PagelD #: 53

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA : CIVIL NO. 1:19-CV-1949

Plaintiff, : JUDGE PAMELA A. BARKER

VERIFIED CLAIM OF
: MICHAEL L. REIDER AND

VS. : JOY A REIDER
THE REAL PROPERTY LOCATED AT
7411 SALIDA ROAD
MENTOR ON THE LAKE, OHIO
PARCEL NUMBER:19A-089-A-00-001-0

Defendant.

Now come Michael L. Reider and Joy A. Reider, hereinafter Claimants, by and
through their attorney, Richard J. Perez, and pursuant to Rule G(5) of the supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and hereby assert
their respective claims of interest in Defendant Real Property located at 7411 Salida road,
Mentor on the Lake, Lake County, Ohio (hereinafter “Defendant Real Property”).
Claimants, Michael L. Reider and Joy A. Reider, husband and wife, claim Defendant

Real Property is not subject to forfeiture by the Government as allege in the Complaint

for Forfeiture against the Defendant Real Property.
Case: 1:19-cv-01949-PAB Doc #: 10 Filed: 10/04/19 2 of 4. PagelD #: 54

WHEREFORE, Claimants, Michael L. Reider and Joy A. Reider, notify this
Court of their claim to the Defendant Real Property in this matter.

Respectfully submitted,

/sfRichard J. Perez.

RICHARD J. PEREZ

Interstate Square, Bldg. I.

4230 State Route 306, Suite 240
Willoughby, OH 44094

(440) 953-1310

(440) 953-1427 (fax)
rick@perezlaw.com

Attorney for Petitioners

CERTIFICATE OF SERVICE

I hereby certify that on October4/, 2019, I electronically filed the foregoing Motion for
Leave with the Clerk of Courts using the CM/ECF system which will send notification of
such filing to the following:

James L. Morford (Ohio: 0005657)
Assistant United States Attorney, N.D. Ohio

/s/Richard J. Perez
RICHARD J. PEREZ
Attorney for Petitioner
Case: 1:19-cv-01949-PAB Doc #: 10 Filed: 10/04/19 3 of 4. PagelD #: 55

VERIFICATION
STATE OF OHIO )
) SS.
COUNTY OF LAKE )

I, JOY A. REIDER, Claimant herein, assert that I am a lawful owner of the
Defendant Real Property identified above in the Statement of Claim. I declare under

penalty of perjury that the foregoing is true and correct to the best of my knowledge.

Ag. A Pld

JOY A, REIDER

BEFORE ME, a Notary Public in and for said county and state, personally
appeared the above-named JOY A. REIDER, who acknowledged that she did sign the
foregoing instrument and that the same is her free act and deed.

IN TESTIMONY WHEREGQF, I have hereunto set my hand and official seal at
Willoughby, Ohio , this 3 day of October, 2019.

~

Ol eRX

Sy

 

Notary/Pyblic V
isi, JEANNINE A. ZABRISKIE
Goes Notary Public, State of Chie
eeme? Cuyahoga County
reeo" My Comm. Expires Oct. $, 20.90

   

 

 

 
Case: 1:19-cv-01949-PAB Doc #: 10 Filed: 10/04/19 4 of 4. PagelD #: 56

VERIFICATION
STATE OF OHIO )

) SS.
COUNTY OF LAKE )

I, MICHAEL L. REIDER, Claimant herein, assert that I am a lawful owner of the
Defendant Real Property identified above in the Statement of Claim. I declare under

penalty of perjury that the foregoing is true and correct to the best of my knowledge.

pF hall AA
MI Aeet . RAIDER

BEFORE ME, a Notary Public in and for said county and state, personally
appeared the above-named MICHAEL REIDER, who acknowledged that he did sign the
foregoing instrument and that the same is his free act and deed.

IN TESTIMONY Ye OF, I have hereunto set my hand and official seal at

 

Willoughby, Ohio , this _ 3°“ day of October, 2019.
Notary Public

 

elie , JEANNINE A. ZABRISKIE

 
 
 

Cuyahoga County
My Comm. Expires Oct. §, 26.20

 

: Notary Public, State of Ohio

 

 
